 Case 6:20-cv-01137-PGB-DCI Document 7 Filed 07/14/20 Page 1 of 4 PageID 41




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION



PAIGE PRESTON, STEPHANIE WALSH,
RACHEL BESSER, NICOLE HALE, ARIEL
HOLTON and CAITLIN FERTIG, on behalf
of themselves and all those similarly situated,

                                      Plaintiffs,

                                                       CASE NO. 6:20-cv-01137-ORL-40DCI
vs.

PROPER & WILD, LLC, a Florida limited liability
company, THE SANCTUM, LLC, a Florida limited
liability company, SANCTUM COFFEE AND
JUICE BAR, LLC, a Florida limited liability company,
JAMIE SAVAGE, individually, and CHELSIE
SAVAGE, individually,

                              Defendants.
_____________________________________________/

                PLAINTIFFS CERTIFICATE OF INTERESTED PERSONS
                   AND CORPORATE DISCLOSURE STATEMENT

       Plaintiffs, Paige Preston, Stephanie Walsh, Rachel Besser, Nicole Hale, Ariel Holton, and

Caitlin Fertig, by and through counsel, hereby disclose the following pursuant to this Court’s

interested persons order:

       1.      The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action --

including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

that own 10% or more of a party’s stock, and all other identifiable legal entities related to any

party in the case:
 Case 6:20-cv-01137-PGB-DCI Document 7 Filed 07/14/20 Page 2 of 4 PageID 42




               a. Paige Preston – Plaintiff
               b. Stephanie Walsh – Plaintiff
               c. Rachel Besser – Plaintiff
               d. Nicole Hale – Plaintiff
               e. Ariel Holton – Plaintiff
               f. Caitlin Fertig – Plaintiff
               g. Jill S. Schwartz, Esquire – Counsel for Plaintiffs
               h. David H. Spalter, Esquire – Counsel for Plaintiffs
               i. Lauren R. Robertson, Esquire – Counsel for Plaintiffs
               j. Jill S. Schwartz & Associates, P.A. – Counsel for Plaintiff
               k.   Proper & Wild, LLC – Defendant
               l. The Sanctum, LLC – Defendant
               m. Sanctum Coffee and Juice Bar, LLC – Defendant
               n. Jamie Savage – Defendant
               o. Chelsie Savage – Defendant



       2.      The name of every other entity whose publicly-traded stock, equity, or debt may

be substantially affected by the outcome of the proceedings:

               None.

       3.      The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest

unsecured creditors) in bankruptcy cases:

               None.

       4.      The name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

               Paige Preston
               Stephanie Walsh
               Rachel Besser
 Case 6:20-cv-01137-PGB-DCI Document 7 Filed 07/14/20 Page 3 of 4 PageID 43




               Nicole Hale
               Ariel Holton
               Caitlin Fertig

       5.      I certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case, and

will immediately notify the Court in writing on learning of any such conflict.

       I further certify that I will serve a copy of this CERTIFICATE OF INTERESTED

PERSONS and CORPORATE DISCLOSURE STATEMENT upon each party no later than

fourteen days after appearance of the party.

Date: July 14, 2020
                                           Respectfully submitted,

                                           s/ David H. Spalter, Esquire
                                           Jill S. Schwartz, Esquire
                                           Florida Bar No. 523021
                                           David H. Spalter, Esquire
                                           Florida Bar No. 966347
                                           Lauren R. Robertson, Esquire
                                           Florida Bar No. 109236
                                           JILL S. SCHWARTZ & ASSOCIATES, P.A.
                                           655 W. Morse Blvd., Suite 212
                                           Winter Park, Florida 32789
                                           Telephone: (407) 647-8911
                                           Facsimile: (407) 628-4994
                                           E-mail: jschwartz@schwartzlawfirm.net
                                           E-mail: dspalter@schwartzlawfirm.net
                                           E-mail: lrobertson@schwartzlawfirm.net
                                           Secondary E-mail: acook@schwartzlawfirm.net
                                           Secondary E-mail: docketing@schwartzlawfirm.net

                                           Attorneys for Plaintiffs
 Case 6:20-cv-01137-PGB-DCI Document 7 Filed 07/14/20 Page 4 of 4 PageID 44




                                  CERTIFICATE OF SERVICE

          I hereby certify that on July 14, 2020, I electronically filed the foregoing with the Clerk

of Court by using CM/ECF system which will send a notice of electronic filing to all counsel of

record.

                                               s/ David H. Spalter
                                               David H. Spalter, Esquire
